Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Response to Restriction Requirement
Applicant’s election without traverse of Group II, Embodiments 2, 6, 10, 11, and 15, consisting of original reproductions 2, 6, 10, 11, and 15, in the reply filed on 19 March 2021 to a written restriction issued on 21 January 2021 is acknowledged. Groups I, III and IV, Embodiments 1, 3-5, 7-9, 12-14, 16, and 17 have been withdrawn from further consideration by the examiner for being the nonelected designs (37 CFR 1.142(b)).
Objections to the Specification
The specification is objected to because of the following:
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  However, no such descriptions have been provided in the specification to explain the various views of the reproductions / drawings. Accordingly, the following descriptions of the reproductions, or similar, must be inserted into the specification preceding the claim:
-- 2.0 is a [identify side shown in either plan or elevation, e.g. front elevation or top plan] view of a blade for oars and paddles showing my new design in accordance to a first embodiment;
6.0 is a second embodiment thereof;
10.0 is a third embodiment thereof;
11.0 is a fourth embodiment view thereof; and
15.0 is a fifth embodiment view thereof. --
In international applications, the original number of the reproductions must be retained. Therefore, the renumbering the reproductions to read sequentially starting with 1.0 is neither necessary nor proper.
The claim improperly identifies the blade article in the plural. Grammatically, the blade is an indefinite article and must be preceded by the determiner “a/an”. This would also indicate that the plural form of “blades” is improper since the article must be referred to in the singular. Accordingly, the claim must be amended to read as follows:
-- I Claim:
The ornamental design for a blade for oars and paddles as shown and described. --
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. § 112(a) and (b) or 35 U.S.C. § 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a blade for oars and paddles.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the 
The disclosure is insufficient and does not provide a clear understanding of the oar/paddle blade articles in which the design is embodied. In particular, the disclosure is insufficient for the following reasons: 
DESCRIPTIVE LANGUAGE WITHOUT CLEAR VISUAL REPRESENTATION
The specification includes the following feature statement:
		Slits in the blade are represented by the horizontal or vertical lines.
The aforementioned description of “slits” and the simple line showing as a visual representation thereof, does not constitute as a complete and clear disclosure. A “slit” is a long, narrow cut or opening (source: Merriam-Webster). The single and independent lines do not show anything that can be understood as either a cut or opening. Lines are used to indicate either an edge or surface contour. In this situation, the horizontal or vertical lines in the drawings are explained and understood as showing the former, i.e. slits. However, a cut or opening is defined by an enclosed set of lines and the single line representations for each slit does not correspond to a set of lines. Consequently, the disclosure has not illustrated the appearance of the slits by use of a single line.
A single line representation for each slit is meaningless. While a slit is understood as being narrow, there is no visual representation for how narrow the slit is relative to its length. Furthermore, there are several slits and it has not been clearly shown if each slit is of the same narrow width or if there are slight variations in widths. Since the widths have not been visually disclosed, the appearance of the slits are unclear.
Per Webster, a slit is characterized as a cut or opening. This cut or opening can assume many forms, e.g. straight-through cut, tapered cut, contoured, etc. 
BLADE SHAPE IS INCOMPLETE
The general perimeter shape of the blade for each embodiment is incomplete. In each of the blades, the end of the shaft is not fully enclosed and define. Consequently, the shape of the blade has not been demarcated and its true appearance is uncertain. One cannot assume that the end of the shaft is to be completed by a straight edge between and that this omission is an error within each drawing. Other edge representations could also exist, such as a curved edge, and would be equally as commensurate with the current disclosure.

    PNG
    media_image1.png
    944
    1449
    media_image1.png
    Greyscale

SCOPE OF THE CLAIM UNCLEAR
The showing of an incomplete shape of the blade has also resulted in the scope of protection sought being unclear. Since there is no visual boundary at the end of the shaft, the scope of the claim cannot be determine along this end. Any number of boundaries could be commensurate with the opened ended shaft representation. One would interpret a design having a straighten boundary at the endpoints of the shaft, some curved boundary, some random irregular boundary, or any other number of pathways. As nothing has been defined, the scope of the claim is unknown.

    PNG
    media_image1.png
    944
    1449
    media_image1.png
    Greyscale

SCOPE ASSERTED BY THE DRAWINGS AND TITLE ARE NOT COHERENT
The title designates that the design is embodied in a blade article. However, the drawings show the claim also embodied a throat and part of a shaft that are not inclusive with what one skilled in the art would regard as part of the blade.
GAPS OR BREAKS WITHIN SLIT GROUPINGS
The alternate embodiments of 6, 10, and 11 are applied to blades having slit groupings with gaps or breaks. The visual appearance of these gaps or breaks are unclear. Since the appearance of each slit is unclear due to an insufficient and incomplete disclosure, as discussed above, any separation to form subgroupings or breaks is also unclear.

    PNG
    media_image2.png
    1024
    730
    media_image2.png
    Greyscale

INSUFFICIENT NUMBER OF VIEWS
The design is embodied in an oar/paddle blade, of which is inherently and clearly a three-dimensional shaped article consisting of many three-dimensional shaped parts. For the claim to be fully enabled, every portion of the oar/paddle blade in which the claim is applied (i.e. anything shown in solid lines) must also be understood in a three-dimensional way. For such a three-dimensional understanding to exist, a complete set of drawing views is generally needed. This oar/paddle blade for which protection is sought must be shown in a sufficient number views to ascertain at least their most basic forms. However, the entirety of the oar/paddle blade has been shown in a single orthographic drawing. Consequently, a single view orthographic representation does not provide the necessary information to understand the complete three-dimensional configuration of an object, or in this instance, any of the oar/paddle blades. The dimensions of depth and the character of the surfaces shown in the single view are not disclosed.

    PNG
    media_image3.png
    944
    1449
    media_image3.png
    Greyscale

From the simple drawing taken from a single point of orientation, it is impossible to understand the surface characteristics of the blade (e.g. is it planar, contoured convexly, contoured concavely, etc.), the forms of the slits (e.g. straight-through cuts, contoured cuts, tapered cuts, etc.), and transition between the blade surface and slits. These are all fundamental and characteristic features that have not been explained and cannot be explained using a single view. In surveying the art for oar and paddle blades, the shape of the blade beyond its general perimeter shape varies substantially. The surface of the blade for which the claim occupies can be planar, sloped between the outer edge of the blade and the throat, contoured concavely, contoured convexly, or even undulated in contour. Additionally, the transition from the blade to the throat to the shaft are generally not coplanar as shown. Based on the art, these parts are contoured significantly different from one another. However, applicant has not defined any of these differences in form. All these forms are possible and would be commensurate with the disclosure.
	On occasion, the examiner will provide suggestions as to how the disclosure may be amended to better place the application in better position moving forward and/or overcome the rejection/refusal. However, in this case, due to the numerous deficiencies, it may not be possible to overcome the rejection without also adding new matter.

Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914